1
2
3
4
5
6
7
8
                        UNITED STATES DISTRICT COURT
9
                      CENTRAL DISTRICT OF CALIFORNIA
10
     KEVIN BRISCOE,                  Case No. 2:17-cv-04832-JAK (JPRx)
11
                Plaintiff,           JUDGMENT
12
     v.                              JS-6
13
14   STARBUCKS COFFEE COMPANY;
     and DOES 1-20; Inclusive,
15
                Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
1           After full consideration of the papers, evidence, and authorities submitted by
2    the parties and in the Court’s files, as well as the parties’ oral argument thereon, this
3    Court issued an order granting Defendant Starbucks Corporation’s (“Starbucks”)
4    Motion for Summary Judgment, Or In The Alternative, Partial Summary Judgment
5    (“Motion”) in its entirety as to Plaintiff Kevin Briscoe’s (“Plaintiff”) claims in this
6    action.
7           BASED ON THE FOREGOING, IT IS HEREBY ADJUDGED that Plaintiff
8    shall take nothing by way of his Complaint and judgment shall be and hereby is
9    entered in Starbucks’ favor as to all causes of action and claims asserted against it in
10   this action.
11          IT IS HEREBY FURTHER ADJUDGED that, as the prevailing party,
12   Starbucks is entitled to apply to recover costs pursuant to Rule 54 of the Federal Rules
13   of Civil Procedure and Central District Local Rule 54-1, et seq.
14          IT IS SO ORDERED.
15
16
17   Dated: November 7, 2018
                                                JOHN A. KRONSTADT
18                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28
